SECURITY AGREEMENT







SECURITY AGREEMENT, dated as of July 31, 2006 (this "Agreement") made by MFC
Development Corp., a Delaware corporation (the "Company"), and the undersigned
subsidiaries of the Company (each a "Grantor" and collectively and together with
the Company the "Grantors"), in favor of Gottbetter Capital Finance, LLC, a
Delaware limited liability company (the "Buyer").




W I T N E S S E T H:




WHEREAS, the Company and the Buyer are parties to the Securities Purchase
Agreement, pursuant to which the Company shall be required to sell, and the
Buyer shall purchase or have the right to purchase, the "Notes" (as defined
therein); and




WHEREAS, it is a condition precedent to the Buyer entering into the Securities
Purchase Agreement that the Grantors shall have executed and delivered to the
Buyer this Agreement providing for the grant to the Buyer of a security interest
in all personal property of each Grantor to secure all of the Company's
obligations under the Securities Purchase Agreement, junior to the security
interests of the Senior Lenders (as defined below), the "Notes" (as defined
therein) issued pursuant thereto (as such Notes may be amended, restated,
replaced or otherwise modified from time to time in accordance with the terms
thereof, collectively, the "Notes"), the “Transaction Documents” (as defined in
the Securities Purchase Agreement) (the “Transaction Documents”);




NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Buyers to perform under the Securities Purchase
Agreement, each Grantor agrees with the Buyer, as follows:




SECTION 1.

DEFINITIONS.




(a)

Reference is hereby made to the Securities Purchase Agreement and the Notes for
a statement of the terms thereof.  All terms used in this Agreement and the
recitals hereto which are defined in the Securities Purchase Agreement, the
Notes or in Articles 8 or 9 of the Uniform Commercial Code as in effect from
time to time in the State of New York (the "Code"),  and which are not otherwise
defined herein shall have the same meanings herein as set forth therein;
 provided  that terms used herein which are defined in the Code as in effect in
the State of New York on the date hereof shall continue to have the same meaning
notwithstanding any replacement or amendment of such statute except as the Buyer
may otherwise determine.  




(b)

The following terms shall have the respective meanings provided for in the Code:
 "Accounts", "Cash Proceeds", "Chattel Paper", "Commercial Tort Claim",
"Commodity Account", "Commodity Contracts", "Deposit Account", "Documents",
"Equipment", "Fixtures", "General Intangibles", "Goods", "Instruments",
"Inventory", "Investment Property", "Letter-of-Credit Rights", "Noncash
Proceeds", "Payment Intangibles", "Proceeds", "Promissory Notes", "Security",
"Record", "Security Account", "Software", and "Supporting Obligations".




(c)

As used in this Agreement, the following terms shall have the respective
meanings indicated below, such meanings to be applicable equally to both the
singular and plural forms of such terms:




"Copyright Licenses" means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to use or sell any works covered by any copyright
(including, without limitation, all Copyright Licenses set forth in Schedule II
hereto).




"Copyrights" means all domestic and foreign copyrights, whether registered or
not, including, without limitation, all copyright rights throughout the universe
(whether now or hereafter arising) in any and all media (whether now or
hereafter developed), in and to all original works of authorship fixed in any
tangible medium of expression, acquired or used by any Grantor (including,
without limitation, all copyrights described in Schedule II hereto), all
applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the United States
Copyright Office or in any similar office or agency of the United States or any
other country or any political subdivision thereof), and all reissues,
divisions, continuations, continuations in part and extensions or renewals
thereof.




"Event of Default" shall have the meaning set forth in the Notes.




"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code (Chapter 11 of Title 11 of the United
States Code) or under any other bankruptcy or insolvency law, assignments for
the benefit of creditors, formal or informal moratoria, compositions, or
extensions generally with creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.




"Intellectual Property" means the Copyrights, Trademarks and Patents.




"Licenses" means the Copyright Licenses, the Trademark Licenses and the Patent
Licenses.




"Lien" means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title retention arrangement, any capitalized lease and any assignment,
deposit arrangement or financing lease intended as, or having the effect of,
security.




"Patent Licenses" means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to manufacture, use or sell any invention covered by any
Patent (including, without limitation, all Patent Licenses set forth in
 Schedule II  hereto).




"Patents" means all domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how,
formulae, rights of publicity and other general intangibles of like nature, now
existing or hereafter acquired (including, without limitation, all domestic and
foreign letters patent, design patents, utility patents, industrial designs,
inventions, trade secrets, ideas, concepts, methods, techniques, processes,
proprietary information, technology, know-how and formulae described in
 Schedule II hereto), all applications, registrations and recordings thereof
(including, without limitation, applications, registrations and recordings in
the United States Patent and Trademark Office, or in any similar office or
agency of the United States or any other country or any political subdivision
thereof), and all reissues, divisions, continuations, continuations in part and
extensions or renewals thereof.




“Senior Lenders” means collectively, (i) Marquette Commercial Finance, Inc. and
its security interests under the Account Transfer and Purchase Agreement with
Adsouth Marketing, LLC, (ii) Lestar Partners, LLC and its security interests in
the Company’s membership interests in Gateway Granby, LLC, (iii) CMR Mortgage
Fund II and its security interests represented by the Mortgage, Security
Agreement, Assignment of Leases and Rents and Fixture Financing Statement dated
July 6, 2006 with Gateway Granby, LLC, (iv) TD Bank North and its security
interest in property owned by Gateway Granby, LLC and (v) the holders of
security interests in the medical receivables of Medical Financial Corp listed
on Schedule 4(3).




"Trademark Licenses" means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensor or licensee and providing for
the grant of any right concerning any Trademark, together with any goodwill
connected with and symbolized by any such trademark licenses, contracts or
agreements and the right to prepare for sale or lease and sell or lease any and
all Inventory now or hereafter owned by any Grantor and now or hereafter covered
by such licenses (including, without limitation, all Trademark Licenses
described in  Schedule II  hereto).




"Trademarks" means all domestic and foreign trademarks, service marks,
collective marks, certification marks, trade names, business names, d/b/a's,
Internet domain names, trade styles, designs, logos and other source or business
identifiers and all general intangibles of like nature, now or hereafter owned,
adopted, acquired or used by any Grantor (including, without limitation, all
domestic and foreign trademarks, service marks, collective marks, certification
marks, trade names, business names, d/b/a's, Internet domain names, trade
styles, designs, logos and other source or business identifiers described in
Schedule II  hereto), all applications, registrations and recordings thereof
(including, without limitation, applications, registrations and recordings in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any state thereof or any other country or any political
subdivision thereof), and all reissues, extensions or renewals thereof, together
with all goodwill of the business symbolized by such marks and all customer
lists, formulae and other Records of any Grantor relating to the distribution of
products and services in connection with which any of such marks are used.




SECTION 2.

GRANT OF SECURITY INTEREST.  As Encumbered Collateral security for all of the
"Obligations" (as defined in Section 3 hereof), each Grantor hereby pledges and
assigns to the Buyer and grants to the Buyer a continuing security interest in,
junior to the security interests of the Senior Lenders, all personal property of
each Grantor, wherever located and whether now or hereafter existing and whether
now owned or hereafter acquired, of every kind and description, tangible or
intangible (collectively, the "Encumbered Collateral"), including, without
limitation, the following:




(a)

all Accounts;




(b)

all Chattel Paper (whether tangible or electronic);




(c)

the Commercial Tort Claims;




(d)

all Deposit Accounts, all cash, and all other property from time to time
deposited therein and the monies and property in the possession or under the
control of the Buyer or any affiliate, representative, agent or correspondent of
the Buyer;




(e)

all Documents;




(f)

all Equipment;




(g)

all Fixtures;




(h)

all General Intangibles (including, without limitation, all Payment
Intangibles);




(i)

all Goods;




(j)

all Instruments (including, without limitation, Promissory Notes and each
certificated Security);




(k)

all Inventory;




(l)

all Investment Property;




(m)

all Copyrights, Patents and Trademarks, and all Licenses;




(n)

all Letter-of-Credit Rights;




(o)

all Supporting Obligations;




(p)

all other tangible and intangible personal property of each Grantor (whether or
not subject to the Code), including, without limitation, all bank and other
accounts and all cash and all investments therein, all proceeds, products,
offspring, accessions, rents, profits, income, benefits, substitutions and
replacements of and to any of the property of any Grantor described in the
preceding clauses of this Section 2 (including, without limitation, any proceeds
of insurance thereon and all causes of action, claims and warranties now or
hereafter held by each Grantor in respect of any of the items listed above), and
all books, correspondence, files and other Records, including, without
limitation, all tapes, desks, cards, Software, data and computer programs in the
possession or under the control of any Grantor or any other Person from time to
time acting for any Grantor that at any time evidence or contain information
relating to any of the property described in the preceding clauses of this
Section 2  or are otherwise necessary or helpful in the collection or
realization thereof; and




(q)

all Proceeds, including all Cash Proceeds and Noncash Proceeds, and products of
any and all of the foregoing Encumbered Collateral;




in each case howsoever any Grantor's interest therein may arise or appear
(whether by ownership, security interest, claim or otherwise).




SECTION 3.

SECURITY FOR OBLIGATIONS.  The security interest created hereby, junior to the
security interests of the Senior Lenders, in the Encumbered Collateral
constitutes continuing collateral security for all of the following obligations,
whether now existing or hereafter incurred (collectively, the "Obligations"):




(a)

the payment by the Company, as and when due and payable (by scheduled maturity,
required prepayment, acceleration, demand or otherwise), of all amounts from
time to time owing by it in respect of the Securities Purchase Agreement, the
Notes and the other "Transaction Documents" (as defined in the Securities
Purchase Agreement), including, without limitation, (A) all principal of and
interest on the Notes (including, without limitation, all interest that accrues
after the commencement of any Insolvency Proceeding of any Grantor, whether or
not the payment of such interest is unenforceable or is not allowable due to the
existence of such Insolvency Proceeding), and (B) all fees, commissions, expense
reimbursements, indemnifications and all other amounts due or to become due
under any of the Transaction Documents; and




(b)

the due performance and observance by each Grantor of all of its other
obligations from time to time existing in respect of any of the Transaction
Documents, including without limitation, with respect to any conversion or
redemption rights of the Buyer under the Notes, for so long as the Notes are
outstanding.




SECTION 4.

REPRESENTATIONS AND WARRANTIES.  Each Grantor represents and warrants as
follows:




(a)

Schedule I hereto sets forth (i) the exact legal name of the Grantors, and (ii)
the organizational identification number of each Grantor or states that no such
organizational identification number exists.




(b)

There is no pending or written notice threatening any action, suit, proceeding
or claim affecting any Grantor before any governmental authority or any
arbitrator, or any order, judgment or award by any governmental authority or
arbitrator, that may adversely affect the grant by any Grantor, or the
perfection, of the security interest purported to be created hereby in the
Encumbered Collateral, or the exercise by the Buyer of any of its rights or
remedies hereunder, junior to the security interests of the Senior Lenders.




(c)

All Federal, state and local tax returns and other reports required by
applicable law to be filed by any Grantor have been filed, or extensions have
been obtained, and all taxes, assessments and other governmental charges imposed
upon any Grantor or any property of any Grantor (including, without limitation,
all federal income and social security taxes on employees' wages) and which have
become due and payable on or prior to the date hereof have been paid, except to
the extent contested in good faith by proper proceedings which stay the
imposition of any penalty, fine or Lien resulting from the non-payment thereof
and with respect to which adequate reserves have been set aside for the payment
thereof in accordance with generally accepted accounting principles consistently
applied ("GAAP").




(d)

All Equipment, Fixtures, Goods and Inventory of each Grantor now existing are,
and all Equipment, Fixtures, Goods and Inventory of each Grantor hereafter
existing will be, located and/or based at the addresses specified therefor in
Schedule III hereto, except that each Grantor will give the Buyer not less than
30 days' prior written notice of any change of the location of any such
Encumbered Collateral, other than to locations set forth on Schedule III and
with respect to which the Buyer has filed financing statements and otherwise
fully perfected its Liens thereon.  Each Grantor's chief place of business and
chief executive office, the place where each Grantor keeps its Records
concerning Accounts and all originals of all Chattel Paper are located at the
addresses specified therefor in Schedule III hereto.  None of the Accounts is
evidenced by Promissory Notes or other Instruments.  Set forth in Schedule IV
hereto is a complete and accurate list, as of the date of this Agreement, of (i)
each Promissory Note, Security and other Instrument owned by each Grantor and
(ii) each Deposit Account, Securities Account and Commodities Account of each
Grantor, together with the name and address of each institution at which each
such Account is maintained, the account number for each such Account and a
description of the purpose of each such Account.  Set forth in Schedule II
hereto is a complete and correct list of each trade name used by each Grantor
and the name of, and each trade name used by, each person from which each
Grantor has acquired any substantial part of the Encumbered Collateral.




(e)

Each Grantor has delivered to the Buyer complete and correct copies of each
License described in Schedule II hereto, including all schedules and exhibits
thereto, which represents all of the Licenses existing on the date of this
Agreement.  Each such License sets forth the entire agreement and understanding
of the parties thereto relating to the subject matter thereof, and there are no
other agreements, arrangements or understandings, written or oral, relating to
the matters covered thereby or the rights of each Grantor or any of its
affiliates in respect thereof.  Each material License now existing is, and any
material License entered into in the future will be, the legal, valid and
binding obligation of the parties thereto, enforceable against such parties in
accordance with its terms.  No default under any material License by any such
party has occurred, nor does any defense, offset, deduction or counterclaim
exist thereunder in favor of any such party.




(f)

Each Grantor owns and controls, or otherwise possesses adequate rights to use,
all Trademarks, Patents and Copyrights, which are the only trademarks, patents,
copyrights, inventions, trade secrets, proprietary information and technology,
know-how, formulae, rights of publicity necessary to conduct its business in
substantially the same manner as conducted as of the date hereof.  Schedule II
hereto sets forth a true and complete list of all registered copyrights, issued
Patents, Trademarks, and Licenses annually owned or used by each Grantor as of
the date hereof.  To the best knowledge of the Grantors, all such Intellectual
Property of each Grantor is subsisting and in full force and effect, has not
been adjudged invalid or unenforceable, is valid and enforceable and has not
been abandoned in whole or in part.  Except as set forth in Schedule II, no such
Intellectual Property is the subject of any licensing or franchising agreement.
 Each Grantor has no knowledge of any conflict with the rights of others to any
Intellectual Property and, to the best knowledge of the Grantors, each Grantor
is not now infringing or in conflict with any such rights of others in any
material respect, and to the best knowledge of the Grantors, no other Person is
now infringing or in conflict in any material respect with any such properties,
assets and rights owned or used by each Grantor.  No Grantor has received any
notice that it is violating or has violated the trademarks, patents, copyrights,
inventions, trade secrets, proprietary information and technology, know-how,
formulae, rights of publicity or other intellectual property rights of any third
party.




(g)

Each Grantor is and will be at all times the sole and exclusive owner of, or
otherwise has and will have adequate rights in, the Encumbered Collateral free
and clear of any Liens, except for Permitted Liens (as defined in the Note) and
subject to the security interests of the Senior Lenders, on any Encumbered
Collateral.  No effective financing statement or other instrument similar in
effect covering all or any part of the Encumbered Collateral is on file in any
recording or filing office except such as may have been filed in favor of the
Buyer relating to this Agreement or as related to a Permitted Lien except as
described in Schedule 4(3) attached hereto.




(h)

The exercise by the Buyer of any of its rights and remedies hereunder will not
contravene any law or any contractual restriction binding on or otherwise
affecting each Grantor or any of its properties and will not result in or
require the creation of any Lien, upon or with respect to any of its properties.




(i)

No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or other regulatory body, or any other Person,
is required for (i) the grant by each Grantor, or the perfection, of the
security interest purported to be created hereby in the Encumbered Collateral,
junior to the security interests of the Senior Lenders, or (ii) the exercise by
the Buyer any of its rights and remedies hereunder, except (A) for the filing
under the Uniform Commercial Code as in effect in the applicable jurisdiction of
the financing statements, all of which financing statements, have been duly
filed and are in full force and effect and(B) with respect to the perfection of
the security interest created hereby in foreign Intellectual Property and
Licenses, for registrations and filings in jurisdictions located outside of the
United States and covering rights in such jurisdictions relating to the
Intellectual Property and Licenses.




(j)

This Agreement creates in favor of the Buyer a legal, valid and enforceable
security interest, junior to the security interests of the Senior Lenders, in
the Encumbered Collateral, as security for the Obligations.  Buyer's having
possession of all Instruments and cash constituting Encumbered Collateral from
time to time (or with respect to deposit accounts, entering into appropriate
control agreements), the recording of the appropriate Assignment for Security
executed pursuant hereto in the United States Patent and Trademark Office and
the United States Copyright Office, the execution of appropriate assignments of
Letter of Credit Rights, as applicable, and the filing of the financing
statements and the other filings and recordings, as applicable, described in
Schedule V hereto and, with respect to the Intellectual Property hereafter
existing and not covered by an appropriate Assignment for Security, the
recording in the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, of appropriate instruments of assignment,
result in the perfection of such security interests.  Such security interests
are, or in the case of Encumbered Collateral in which each Grantor obtains
rights after the date hereof, will be, junior to the security interests of the
Senior Lenders, perfected, first priority security interests, subject only to
Permitted Liens, the recording of such instruments of assignment.  Such
recordings and filings and all other action necessary or desirable to perfect
and protect such security interest will be duly taken, except for the Buyer's
having possession of Instruments and cash constituting Encumbered Collateral
after the date hereof and the other filings and recordations described in
Section 4(j) hereof.




(k)

As of the date hereof, no Grantor holds any Commercial Tort Claims nor is aware
of any such pending claims.




SECTION 5.

COVENANTS AS TO THE ENCUMBERED COLLATERAL.  So long as any of the Obligations
shall remain outstanding, unless the Buyer shall otherwise consent in writing:




(a)

Further Assurances.  Each Grantor will at its expense, at any time and from time
to time, promptly execute and deliver all further instruments and documents and
take all further action that the Buyer may reasonably request in order to:
 (i) perfect and protect the security interest, junior to the security interests
of the Senior Lenders, purported to be created hereby; (ii) enable the Buyer to
exercise and enforce its rights and remedies hereunder in respect of the
Encumbered Collateral; or (iii) otherwise effect the purposes of this Agreement,
including, without limitation:  (A) marking conspicuously all Chattel Paper and
each License and, at the request of the Buyer, each of its Records pertaining to
the Encumbered Collateral with a legend, in form and substance satisfactory to
the Buyer, indicating that such Chattel Paper, License or Encumbered Collateral
is subject to the security interest, junior to the security interests of the
Senior Lenders, created hereby, (B)  delivering and pledging to the Buyer
hereunder each Promissory Note, Security, Chattel Paper or other Instrument, now
or hereafter owned by any Grantor, duly endorsed and accompanied by executed
instruments of transfer or assignment, all in form and substance satisfactory to
the Buyer, subject to the rights of the Senior Lenders,, (C) executing and
filing (to the extent, if any, that any Grantor's signature is required thereon)
or authenticating the filing of, such financing or continuation statements, or
amendments thereto, as may be necessary or desirable or that the Buyer may
request in order to perfect and preserve the security interest purported to be
created hereby, junior to the security interests of the Senior Lenders,
(D) furnishing to the Buyer from time to time statements and schedules further
identifying and describing the Encumbered Collateral and such other reports in
connection with the Encumbered Collateral in each case as the Buyer may
reasonably request, all in reasonable detail, (E) if any Encumbered Collateral
shall be in the possession of a third party, notifying such Person of the
Buyer's security interest created hereby and obtaining a written acknowledgment
from such Person that such Person holds possession of the Encumbered Collateral
for the benefit of the Buyer, junior to the security interests of the Senior
Lenders,  which such written acknowledgement shall be in form and substance
satisfactory to the Buyer, (F) if at any time after the date hereof, any Grantor
acquires or holds any Commercial Tort Claim, promptly notifying the Buyer in a
writing signed by such Grantor setting forth a brief description of such
Commercial Tort Claim and granting to the Buyer a security interest therein and
in the proceeds thereof, junior to the security interests of the Senior
Lenders,, which writing shall incorporate the provisions hereof and shall be in
form and substance satisfactory to the Buyer, (G) upon the acquisition after the
date hereof by any Grantor of any motor vehicle or other Equipment subject to a
certificate of title or ownership (other than a Motor Vehicle or Equipment that
is subject to a purchase money security interest), causing the Buyer to be
listed as the lienholder on such certificate of title or ownership and
delivering evidence of the same to the Buyer in accordance with the Securities
Purchase Agreement; and (H) taking all actions required by any earlier versions
of the Uniform Commercial Code or by other law, as applicable, in any relevant
Uniform Commercial Code jurisdiction, or by other law as applicable in any
foreign jurisdiction.




(b)

Location of Equipment and Inventory.  Each Grantor will keep the Equipment and
Inventory at the locations specified therefor on Schedule II hereto, or, at such
other locations in the United States, provided that within 10 days following the
relocation of Equipment or Inventory to such other location, Grantor shall
deliver to the Buyer a new Schedule II indicating such new location.




(c)

Condition of Equipment.  Each Grantor will maintain or cause the Equipment
(necessary or useful to its business) to be maintained and preserved in good
condition, repair and working order, ordinary wear and tear excepted, and will
forthwith, or in the case of any loss or damage to any Equipment of any Grantor
within a commercially reasonable time after the occurrence thereof, make or
cause to be made all repairs, replacements and other improvements in connection
therewith which are necessary or desirable, consistent with past practice, or
which the Buyer may request to such end.  Any Grantor will promptly furnish to
the Buyer a statement describing in reasonable detail any such loss or damage in
excess of $250,000 per occurrence to any Equipment.




(d)

Taxes, Etc.  Each Grantor agrees to pay promptly when due all property and other
taxes, assessments and governmental charges or levies imposed upon, and all
claims (including claims for labor, materials and supplies) against, the
Equipment and Inventory, except to the extent the validity thereof is being
contested in good faith by proper proceedings which stay the imposition of any
penalty, fine or Lien resulting from the non-payment thereof and with respect to
which adequate reserves in accordance with GAAP have been set aside for the
payment thereof.




(e)

Insurance.




(i)

Each Grantor will, at its own expense, maintain insurance (including, without
limitation, commercial general liability and property insurance) with respect to
the Equipment and Inventory in such amounts, against such risks, in such form
and with responsible and reputable insurance companies or associations as is
required by any governmental authority having jurisdiction with respect thereto
or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated and in any event, in amount,
adequacy and scope reasonably satisfactory to the Buyer.  To the extent
requested by the Buyer at any time and from time to time, each such policy for
liability insurance shall provide for all losses to be paid on behalf of the
Buyer and any Grantor as their respective interests may appear, and each policy
for property damage insurance shall provide for all losses to be adjusted with,
and paid directly to, the Buyer.  To the extent requested by the Buyer at any
time and from time to time, each such policy shall in addition (A) name the
Buyer as an additional insured party thereunder (without any representation or
warranty by or obligation upon the Buyer) as their interests may appear, (B)
contain an agreement by the insurer that any loss thereunder shall be payable to
the Buyer on its own account notwithstanding any action, inaction or breach of
representation or warranty by any Grantor, (C) provide that there shall be no
recourse against the Buyer for payment of premiums or other amounts with respect
thereto, and (D) provide that at least 30 days' prior written notice of
cancellation, lapse, expiration or other adverse change shall be given to the
Buyer by the insurer.  Any Grantor will, if so requested by the Buyer, deliver
to the Buyer original or duplicate policies of such insurance and, as often as
the Buyer may reasonably request, a report of a reputable insurance broker with
respect to such insurance.  Any Grantor will also, at the request of the Buyer,
execute and deliver instruments of assignment of such insurance policies and
cause the respective insurers to acknowledge notice of such assignment.




(ii)

Reimbursement under any liability insurance maintained by any Grantor pursuant
to this Section 5(e) may be paid directly to the Person who shall have incurred
liability covered by such insurance.  In the case of any loss involving damage
to Equipment or Inventory, any proceeds of insurance maintained by any Grantor
pursuant to this Section 5(e)  shall be paid to the Buyer (except as to which
paragraph (iii) of this  Section 5(e) is not applicable), any Grantor will make
or cause to be made the necessary repairs to or replacements of such Equipment
or Inventory, and any proceeds of insurance maintained by any Buyer pursuant to
this Section 5(e)  shall be paid by the Buyer to any Grantor as reimbursement
for the costs of such repairs or replacements.




(iii)

All insurance payments in respect of such Equipment or Inventory shall be paid
to the Buyer and applied as specified in Section 7(b)  hereof.




(f)

Provisions Concerning the Accounts and the Licenses.




(i)

Any Grantor will (A) give the Buyer at least 30 days' prior written notice of
any change in such Grantor's name, identity or organizational structure, (B)
maintain its jurisdiction of incorporation as set forth in Section 4(b)  hereto,
(C) immediately notify the Buyer upon obtaining an organizational identification
number, if on the date hereof such Grantor did not have such identification
number, and (D) keep adequate records concerning the Accounts and Chattel Paper
and permit representatives of the Buyer during normal business hours on
reasonable notice to such Grantor, to inspect and make abstracts from such
Records and Chattel Paper.




(ii)

Each Grantor will, except as otherwise provided in this subsection (f), continue
to collect, at its own expense, all amounts due or to become due under the
Accounts.  In connection with such collections, any Grantor may (and, at the
Buyer's direction, will) take such action as any Grantor or the Buyer may deem
necessary or advisable to enforce collection or performance of the Accounts;
provided, however , that the Buyer shall have the right at any time, upon the
occurrence and during the continuance of an Event of Default and subject to the
Rights of the Senior Lenders, to notify the account debtors or obligors under
any Accounts of the assignment of such Accounts to the Buyer and to direct such
account debtors or obligors to make payment of all amounts due or to become due
to any Grantor thereunder directly to the Buyer or its designated agent and,
upon such notification and at the expense of any Grantor and to the extent
permitted by law, to enforce collection of any such Accounts and to adjust,
settle or compromise the amount or payment thereof, in the same manner and to
the same extent as may Grantor might have done.  After receipt by any Grantor of
a notice from the Buyer that the Buyer has notified, intends to notify, or has
enforced or intends to enforce any Grantor's rights against the account debtors
or obligors under any Accounts as referred to in the proviso to the immediately
preceding sentence, (A) all amounts and proceeds (including Instruments)
received by any Grantor in respect of the Accounts shall be received in trust
for the benefit of the Buyer hereunder, shall be segregated from other funds of
any Grantor and shall be forthwith paid over to the Buyer in the same form as so
received (with any necessary endorsement) to be held as cash Encumbered
Collateral and either (i) credited to the outstanding obligations so long as no
Event of Default shall have occurred and be continuing or (ii) if an Event of
Default shall have occurred and be continuing, applied as specified in Section
7(b) hereof, and (B) no Grantor will adjust, settle or compromise the amount or
payment of any Account or release wholly or partly any account debtor or obligor
thereof or allow any credit or discount thereon.  In addition, upon the
occurrence and during the continuance of an Event of Default, the Buyer may (in
its sole and absolute discretion and subject to the rights of the Senior
Lenders) direct any or all of the banks and financial institutions with which
any Grantor either maintains a Deposit Account or a lockbox or deposits the
proceeds of any Accounts to send immediately to the Buyer by wire transfer (to
such account as the Buyer shall specify, or in such other manner as the Buyer
shall direct) all or a portion of such securities, cash, investments and other
items held by such institution.  Any such securities, cash, investments and
other items so received by the Buyer shall be held as additional Encumbered
Collateral for the Obligations and shall be returned to the Company once the
Event of Default has been cured and there are no disputes between the parties.




(iii)

Upon the occurrence and during the continuance of any breach or default under
any material License referred to in Schedule II  hereto by any party thereto
other than any Grantor, each Grantor party thereto will, promptly after
obtaining knowledge thereof, give the Buyer written notice of the nature and
duration thereof, specifying what action, if any, it has taken and proposes to
take with respect thereto and thereafter will take reasonable steps to protect
and preserve its rights and remedies in respect of such breach or default, or
will obtain or acquire an appropriate substitute License.




(iv)

Each Grantor will, at its expense, promptly deliver to the Buyer a copy of each
notice or other communication received by it by which any other party to any
material License referred to in Schedule II hereto purports to exercise any of
its rights or affect any of its obligations thereunder, together with a copy of
any reply by such Grantor thereto.




(v)

Each Grantor will exercise promptly and diligently each and every right which it
may have under each material License (other than any right of termination) and
will duly perform and observe in all respects all of its obligations under each
material License and will take all action reasonably necessary to maintain such
Licenses in full force and effect.  No Grantor will, without the prior written
consent of the Buyer which shall not be unreasonably withheld, cancel,
terminate, amend or otherwise modify in any respect, or waive any provision of,
any material License referred to in Schedule II hereto unless in the Company’s
ordinary course of business.




(g)

Transfers and Other Liens.




(i)

No Grantor will sell, assign (by operation of law or otherwise), lease, license,
exchange or otherwise transfer or dispose of any of the Encumbered Collateral,
except (A) Inventory in the ordinary course of business, and (B) worn-out or
obsolete assets not necessary to the business.




(ii)

No Grantor will create, suffer to exist or grant any Lien upon or with respect
to any Encumbered Collateral other than a Permitted Lien.




(h)

Intellectual Property.




(i)

If applicable and upon a continuing Event of Default, any Grantor shall, upon
the Buyer's reasonable written request, duly execute and deliver the applicable
Assignment for Security in the form attached hereto as Exhibit A. Each Grantor
(either itself or through licensees) will, and will cause each licensee thereof
to, take all action necessary to maintain all of the Intellectual Property in
full force and effect, including, without limitation, using the proper statutory
notices and markings and using the Trademarks on each applicable trademark class
of goods in order to so maintain the Trademarks in full force and free from any
claim of abandonment for non-use, and each Grantor will not (nor permit any
licensee thereof to) do any act or knowingly omit to do any act whereby any
Intellectual Property may become invalidated;  provided, however , that so long
as no Event of Default has occurred and is continuing, no Grantor shall have an
obligation to use or to maintain any Intellectual Property (A) that relates
solely to any product or work, that has been, or is in the process of being,
discontinued, abandoned or terminated, (B) that is being replaced with
Intellectual Property substantially similar to the Intellectual Property that
may be abandoned or otherwise become invalid, so long as the failure to use or
maintain such Intellectual Property does not materially adversely affect the
validity of such replacement Intellectual Property and so long as such
replacement Intellectual Property is subject to the Lien created by this
Agreement or (C) that is substantially the same as another Intellectual Property
that is in full force, so long the failure to use or maintain such Intellectual
Property does not materially adversely affect the validity of such replacement
Intellectual Property and so long as such other Intellectual Property is subject
to the Lien and security interest created by this Agreement.  Each Grantor will
cause to be taken all necessary steps in any proceeding before the United States
Patent and Trademark Office and the United States Copyright Office or any
similar office or agency in any other country or political subdivision thereof
to maintain each registration of the Intellectual Property (other than the
Intellectual Property described in the proviso to the immediately preceding
sentence), including, without limitation, filing of renewals, affidavits of use,
affidavits of incontestability and opposition, interference and cancellation
proceedings and payment of maintenance fees, filing fees, taxes or other
governmental fees.  If any Intellectual Property (other than Intellectual
Property described in the proviso to the first sentence of subsection (i) of
this clause (h)) is infringed, misappropriated, diluted or otherwise violated in
any material respect by a third party, each Grantor shall (x) upon learning of
such infringement, misappropriation, dilution or other violation, promptly
notify the Buyer and (y) to the extent any Grantor shall deem appropriate under
the circumstances, promptly sue for infringement, misappropriation, dilution or
other violation, seek injunctive relief where appropriate and recover any and
all damages for such infringement, misappropriation, dilution or other
violation, or take such other actions as such Grantor shall deem appropriate
under the circumstances to protect such Intellectual Property.  Each Grantor
shall furnish to the Buyer from time to time upon its request statements and
schedules further identifying and describing the Intellectual Property and
Licenses and such other reports in connection with the Intellectual Property and
Licenses as the Buyer may reasonably request, all in reasonable detail and
promptly upon request of the Buyer, following receipt by the Buyer of any such
statements, schedules or reports, each Grantor shall modify this Agreement by
amending Schedule II  hereto, as the case may be, to include any Intellectual
Property and License, as the case may be, which becomes part of the Encumbered
Collateral under this Agreement and shall execute and authenticate such
documents and do such acts as shall be necessary or, in the judgment of the
Buyer, desirable to subject such Intellectual Property and Licenses to the Lien
and security interest, junior to the security interests of the Senior Lenders,
 created by this Agreement.  Notwithstanding anything herein to the contrary,
upon the occurrence and during the continuance of an Event of Default, no
Grantor may abandon or otherwise permit any Intellectual Property to become
invalid, unless by operation of law, without the prior written notice to the
Buyer, and if any Intellectual Property is infringed, misappropriated, diluted
or otherwise violated in any material respect by a third party, each Grantor
will take such action as the Buyer shall deem appropriate under the
circumstances to protect such Intellectual Property.




(ii)

In no event shall any Grantor, either itself or through any agent, employee,
licensee or designee, file an application for the registration of any Trademark
or Copyright or the issuance of any Patent with the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, or in any
similar office or agency of the United States or any country or any political
subdivision thereof unless it gives the Buyer prior written notice thereof.
 Upon request of the Buyer, any Grantor shall execute, authenticate and deliver
any and all assignments, agreements, instruments, documents and papers as the
Buyer may reasonably request to evidence the Buyer's security interest, junior
to the security interests of the Senior Lenders, hereunder in such Intellectual
Property and the General Intangibles of any Grantor relating thereto or
represented thereby, and each Grantor hereby appoints the Buyer, upon a
continuing Event of Default, its attorney-in-fact to execute and/or authenticate
and file all such writings for the foregoing purposes, all acts of such attorney
being hereby ratified and confirmed, and such power (being coupled with an
interest) shall be irrevocable until the indefeasible payment in full in cash of
all of the Obligations in full and the termination of each of the Transaction
Documents.




(i)

Deposit, Commodities and Securities Accounts.  Upon the Buyer's written request
and subject to the rights of the Senior Lenders, each Grantor shall cause each
bank and other financial institution with an account referred to in Schedule IV
hereto to execute and deliver to the Buyer a control agreement, in form and
substance reasonably satisfactory to the Buyer, duly executed by each Grantor
and such bank or financial institution, or enter into other arrangements in form
and substance satisfactory to the Buyer, pursuant to which such institution
shall irrevocably agree, inter alia, that (i) it will comply at any time with
the instructions originated by the Buyer to such bank or financial institution
directing the disposition of cash, Commodity Contracts, securities, Investment
Property and other items from time to time credited to such account, without
further consent of each Grantor, which instructions the Buyer will not give to
such bank or other financial institution in the absence of a continuing Event of
Default, (ii) all cash, Commodity Contracts, securities, Investment Property and
other items of each Grantor deposited with such institution shall be subject to
a perfected, first priority security interest in favor of the Buyer, (iii) any
right of set off (other than recoupment of standard fees), banker's Lien or
other similar Lien, security interest or encumbrance shall be fully waived as
against the Buyer, and (iv) upon receipt of written notice from the Buyer during
the continuance of an Event of Default, such bank or financial institution shall
immediately send to the Buyer by wire transfer (to such account as the Buyer
shall specify, or in such other manner as the Buyer shall direct) all such cash,
the value of any Commodity Contracts, securities, Investment Property and other
items held by it.  Without the prior written consent of the Buyer, each Grantor
shall not make or maintain any Deposit Account, Commodity Account or Securities
Account except for the accounts set forth in Schedule IV hereto.  The provisions
of this paragraph 5(i) shall not apply to (i) Deposit Accounts for which the
Buyer is the depositary and (ii) Deposit Accounts specially and exclusively used
for payroll, payroll taxes and other employee wage and benefit payments to or
for the benefit of each Grantor's salaried employees.




(j)

Motor Vehicles.




(i)

Upon the Buyer's written request, each Grantor shall deliver to the Buyer
originals of the certificates of title or ownership for all motor vehicles with
a value in excess of $50,000, owned by Grantor with the Buyer listed as
lienholder, for the benefit of the Buyers.




(ii)

Each Grantor hereby appoints the Buyer as its attorney-in-fact, upon continuing
Event of Default, effective the date hereof and terminating upon the termination
of this Agreement, for the purpose of (A) executing on behalf of each Grantor
title or ownership applications for filing with appropriate state agencies to
enable motor vehicles now owned or hereafter acquired by each Grantor to be
retitled and the Buyer listed as lienholder thereof, (B) filing such
applications with such state agencies, and (C) executing such other documents
and instruments on behalf of, and taking such other action in the name of, each
Grantor as the Buyer may deem necessary or advisable to accomplish the purposes
hereof (including, without limitation, for the purpose of creating in favor of
the Buyer a perfected Lien on the motor vehicles and exercising the rights and
remedies of the Buyer hereunder).  This appointment as attorney-in-fact is
coupled with an interest and is irrevocable until all of the Obligations are
indefeasibly paid in full in cash.




(iii)

Any certificates of title or ownership delivered pursuant to the terms hereof
shall be accompanied by odometer statements for each motor vehicle covered
thereby.




(iv)

So long as no Event of Default shall have occurred and be continuing, upon the
request of any Grantor, the Buyer shall execute and deliver to any Grantor such
instruments as any Grantor shall reasonably request to remove the notation of
the Buyer as lienholder on any certificate of title for any motor vehicle;
provided, however, that any such instruments shall be delivered, and the release
effective, only upon receipt by the Buyer of a certificate from any Grantor
stating that such motor vehicle is to be sold or has suffered a casualty loss
(with title thereto passing to the casualty insurance company therefor in
settlement of the claim for such loss) and the amount that any Grantor will
receive as sale proceeds or insurance proceeds.  Any proceeds of such sale or
casualty loss shall be paid to the Buyer hereunder immediately upon receipt, to
be applied to the Obligations then outstanding.




(k)

Control.  Each Grantor hereby agrees to take any or all action that may be
necessary or desirable or that the Buyer may reasonably request in order for the
Buyer to obtain control, subject to the rights of the Senior Lenders, in
accordance with Sections 9-105 – 9-107 of the Code with respect to the following
Encumbered Collateral:  (i) Electronic Chattel Paper, (ii) Investment Property,
and (iii) Letter-of-Credit Rights.




(l)

Inspection and Reporting.  Each Grantor shall permit the Buyer, or any agent or
representatives thereof or such professionals or other Persons as the Buyer may
designate, not more than once a year in the absence of an Event of Default,
(i) to examine and make copies of and abstracts from any Grantor's records and
books of account, (ii) to visit and inspect its properties, (iii) to verify
materials, leases, Instruments, Accounts, Inventory and other assets of any
Grantor from time to time, (iii) to conduct audits, physical counts, appraisals
and/or valuations, examinations at the locations of any Grantor.  Each Grantor
shall also permit the Buyer, or any agent or representatives thereof or such
professionals or other Persons as the Buyer may designate to discuss any
Grantor's affairs, finances and accounts with any of its directors, officers,
managerial employees, independent accountants or any of its other
representatives.




(m)

Future Subsidiaries.  If any Grantor shall hereafter create or acquire any
Subsidiary, simultaneously with the creation of acquisition of such Subsidiary,
such Grantor shall cause such Subsidiary to become a party to this Agreement as
an additional "Grantor" hereunder, and to duly execute and deliver a guaranty of
the Obligations in favor of the Buyer in form and substance reasonably
acceptable to the Buyer, and to duly execute and/or deliver such opinions of
counsel and other documents, in form and substance reasonably acceptable to the
Buyer, as the Buyer shall reasonably request with respect thereto.




SECTION 6.

ADDITIONAL PROVISIONS CONCERNING THE ENCUMBERED COLLATERAL.




(a)

Each Grantor hereby authorizes the Buyer to file one or more Uniform Commercial
Code financing or continuation statements, and amendments thereto, relating to
the Encumbered Collateral provided Buyer notifies the Grantor in writing and
provides a copy of such filing.  A photocopy or other reproduction of this
Agreement or any financing statement covering the Encumbered Collateral or any
part thereof shall be sufficient as a financing statement where permitted by
law.




(b)

Each Grantor hereby irrevocably appoints the Buyer as its attorney-in-fact and
proxy, with full authority in the place and stead of each Grantor and in the
name of each Grantor or otherwise, from time to time in the Buyer's discretion,
so long as an Event of Default shall have occurred and is continuing and subject
to the rights of the Senior Lenders, to take any action and to execute any
instrument which the Buyer may deem necessary or advisable to accomplish the
purposes of this Agreement (subject to the rights of each Grantor under Section
5 hereof), including, without limitation, (i) to obtain and adjust insurance
required to be paid to the Buyer pursuant to Section 5(e) hereof, (ii) to ask,
demand, collect, sue for, recover, compound, receive and give acquittance and
receipts for moneys due and to become due under or in respect of any Encumbered
Collateral, (iii) to receive, endorse, and collect any drafts or other
instruments, documents and chattel paper in connection with clause (i) or (ii)
above, (iv) to file any claims or take any action or institute any proceedings
which the Buyer may deem necessary or desirable for the collection of any
Encumbered Collateral or otherwise to enforce the rights of the Buyer and the
Buyers with respect to any Encumbered Collateral, and (v) to execute
assignments, licenses and other documents to enforce the rights of the Buyer and
the Buyers with respect to any Encumbered Collateral.  This power is coupled
with an interest and is irrevocable until all of the Obligations are
indefeasibly paid in full in cash.  




(c)

For the purpose of enabling the Buyer to exercise rights and remedies hereunder
and subject to the rights of the Senior Lenders, at such time as the Buyer shall
be lawfully entitled to exercise such rights and remedies, and upon a continuing
Event of Default, and for no other purpose, each Grantor hereby grants to the
Buyer, to the extent assignable, an irrevocable, non-exclusive license
(exercisable without payment of royalty or other compensation to any Grantor) to
use, assign, license or sublicense any Intellectual Property now owned or
hereafter acquired by any Grantor, wherever the same may be located, including
in such license reasonable access to all media in which any of the licensed
items may be recorded or stored and to all computer programs used for the
compilation or printout thereof.  Notwithstanding anything contained herein to
the contrary, but subject to the provisions of the Securities Purchase Agreement
that limit the right of any Grantor to dispose of its property and Section 5(h)
hereof, so long as no Event of Default shall have occurred and be continuing,
any Grantor may exploit, use, enjoy, protect, license, sublicense, assign, sell,
dispose of or take other actions with respect to the Intellectual Property in
the ordinary course of its business.  In furtherance of the foregoing, unless an
Event of Default shall have occurred and be continuing, the Buyer shall from
time to time, upon the request of any Grantor, execute and deliver any
instruments, certificates or other documents, in the form so requested, which
such Grantor shall have certified are appropriate (in any Grantor's judgment) to
allow it to take any action permitted above (including relinquishment of the
license provided pursuant to this clause (c) as to any Intellectual Property).
 Further, upon the indefeasible payment in full in cash of all of the
Obligations, the Buyer (subject to Section 10(e)  hereof) shall release and
reassign to any Grantor all of the Buyer's right, title and interest in and to
the Intellectual Property, and the Licenses, all without recourse,
representation or warranty whatsoever.  The exercise of rights and remedies
hereunder by the Buyer shall not terminate the rights of the holders of any
licenses or sublicenses theretofore granted by each Grantor in accordance with
the second sentence of this clause (c).  Each Grantor hereby releases the Buyer
from any claims, causes of action and demands at any time arising out of or with
respect to any actions taken or omitted to be taken by the Buyer under the
powers of attorney granted herein other than actions taken or omitted to be
taken through the Buyer's gross negligence or willful misconduct, as determined
by a final determination of a court of competent jurisdiction.  




(d)

If any Grantor fails to perform any agreement contained herein that would
constitute a continuing Event of Default, the Buyer may itself perform, or cause
performance of, such agreement or obligation, in the name of any Grantor or the
Buyer, and the expenses of the Buyer incurred in connection therewith shall be
payable by any Grantor pursuant to Section 8 hereof and shall be secured by the
Encumbered Collateral.




(e)

The powers conferred on the Buyer hereunder are solely to protect its interest
in the Encumbered Collateral and shall not impose any duty upon it to exercise
any such powers.  




Except for the safe custody of any Encumbered Collateral in its possession and
the accounting for moneys actually received by it hereunder, the Buyer shall
have no duty as to any Encumbered Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any Encumbered Collateral.




(f)

Anything herein to the contrary notwithstanding (i) each Grantor shall remain
liable under the Licenses and otherwise with respect to any of the Encumbered
Collateral to the extent set forth therein to perform all of its obligations
thereunder to the same extent as if this Agreement had not been executed,
(ii) the exercise by the Buyer of any of its rights hereunder shall not release
any Grantor from any of its obligations under the Licenses or otherwise in
respect of the Encumbered Collateral, and (iii) the Buyer shall not have any
obligation or liability by reason of this Agreement under the Licenses or with
respect to any of the other Encumbered Collateral, nor shall the Buyer be
obligated to perform any of the obligations or duties of any Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.




SECTION 7.

REMEDIES UPON EVENT OF DEFAULT.  If any Event of Default shall have occurred and
be continuing:




(a)

The Buyer may exercise in respect of the Encumbered Collateral, in addition to
any other rights and remedies provided for herein or otherwise available to it,
all of the rights and remedies of a secured party upon default under the Code,
subject to the rights of the Senior Lenders (whether or not the Code applies to
the affected Encumbered Collateral), and also may subject to the rights of the
Senior Lenders (i) take absolute control of the Encumbered Collateral,
including, without limitation, transfer into the Buyer's name or into the name
of its nominee or nominees (to the extent the Buyer has not theretofore done so)
and thereafter receive, for the benefit of the Buyer, all payments made thereon,
give all consents, waivers and ratifications in respect thereof and otherwise
act with respect thereto as though it were the outright owner thereof,
(ii) require each Grantor to, and each Grantor hereby agrees that it will at its
expense and upon request of the Buyer forthwith, assemble all or part of its
respective Encumbered Collateral as directed by the Buyer and make it available
to the Buyer at a place or places to be designated by the Buyer that is
reasonably convenient to both parties, and the Buyer may enter into and occupy
any premises owned or leased by any Grantor where the Encumbered Collateral or
any part thereof is located or assembled for a reasonable period in order to
effectuate the Buyer's rights and remedies hereunder or under law, without
obligation to any Grantor in respect of such occupation, and (iii) with  notice
to the Company and without any obligation to prepare or process the Encumbered
Collateral for sale, (A) sell the Encumbered Collateral or any part thereof in
one or more parcels at public or private sale, at any of the Buyer's offices or
elsewhere, for cash, on credit or for future delivery, and at such price or
prices and upon such other terms as the Buyer may deem commercially reasonable
and/or (B) lease, license or dispose of the Encumbered Collateral or any part
thereof upon such terms as the Buyer may deem commercially reasonable.  Each
Grantor agrees that, to the extent notice of sale or any other disposition of
its respective Encumbered Collateral shall be required by law, at least ten (10)
days' notice to any Grantor of the time and place of any public sale or the time
after which any private sale or other disposition of its respective Encumbered
Collateral is to be made shall constitute reasonable notification.  The Buyer
shall not be obligated to make any sale or other disposition of any Encumbered
Collateral regardless of notice of sale having been given.  The Buyer may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.  Each Grantor hereby waives any
claims against the Buyer and the Buyers arising by reason of the fact that the
price at which its respective Encumbered Collateral may have been sold at a
private sale was less than the price which might have been obtained at a public
sale or was less than the aggregate amount of the Obligations, even if the Buyer
accepts the first offer received and does not offer such Encumbered Collateral
to more than one offeree, and waives all rights that any Grantor may have to
require that all or any part of such Encumbered Collateral be marshalled upon
any sale (public or private) thereof.  Each Grantor hereby acknowledges that
(i) any such sale of its respective Encumbered Collateral by the Buyer shall be
made without warranty, (ii) the Buyer may specifically disclaim any warranties
of title, possession, quiet enjoyment or the like, and (iii) such actions set
forth in clauses (i) and (ii) above shall not adversely effect the commercial
reasonableness of any such sale of Encumbered Collateral.  In addition to the
foregoing and subject to the rights of the Senior Lenders, (1) upon written
notice to any Grantor from the Buyer, such Grantor shall cease any use of the
Intellectual Property or any trademark, patent or copyright similar thereto for
any purpose described in such notice; (2) the Buyer may, at any time and from
time to time, upon 10 days' prior notice to such Grantor, license, whether
general, special or otherwise, and whether on an exclusive or non-exclusive
basis, any of the Intellectual Property, throughout the universe for such term
or terms, on such conditions, and in such manner, as the Buyer shall in its sole
discretion determine; and (3) the Buyer may, at any time, pursuant to the
authority granted in Section 6 hereof (such authority being effective upon the
occurrence and during the continuance of an Event of Default), execute and
deliver on behalf of such Grantor, one or more instruments of assignment of the
Intellectual Property (or any application or registration thereof), in form
suitable for filing, recording or registration in any country.




(b)

Any cash held by the Buyer as Encumbered Collateral and all Cash Proceeds
received by the Buyer in respect of any sale of or collection from, or other
realization upon, all or any part of the Encumbered Collateral may, in the
discretion of the Buyer, be held by the Buyer as Encumbered Collateral for,
and/or then or at any time thereafter applied (after payment of any amounts
payable to the Buyer pursuant to Section 8 hereof) in whole or in part by the
Buyer against, all or any part of the Obligations in such order as the Buyer
shall elect, consistent with the provisions of the Securities Purchase
Agreement.  Any surplus of such cash or Cash Proceeds held by the Buyer and
remaining after the indefeasible payment in full in cash of all of the
Obligations shall be paid over to whomsoever shall be lawfully entitled to
receive the same or as a court of competent jurisdiction shall direct.




(c)

In the event that the proceeds of any such sale, collection or realization are
insufficient to pay all amounts to which the Buyer is legally entitled, such
each shall be liable for the deficiency, together with interest thereon at the
highest rate specified in any of the applicable Transaction Documents for
interest on overdue principal thereof or such other rate as shall be fixed by
applicable law, together with the costs of collection and the reasonable fees,
costs, expenses and other client charges of any attorneys employed by the Buyer
to collect such deficiency.




(d)

Each Grantor hereby acknowledges that if the Buyer complies with any applicable
state, provincial, or federal law requirements in connection with a disposition
of the Encumbered Collateral, such compliance will not adversely affect the
commercial reasonableness of any sale or other disposition of the Encumbered
Collateral.




(e)

The Buyer shall not be required to marshal any present or future Encumbered
Collateral security (including, but not limited to, this Agreement and the
Encumbered Collateral) for, or other assurances of payment of, the Obligations
or any of them or to resort to such Encumbered Collateral security or other
assurances of payment in any particular order, and all of the Buyer's rights
hereunder and in respect of such Encumbered Collateral security and other
assurances of payment shall be cumulative and in addition to all other rights,
however existing or arising.  To the extent that any Grantor lawfully may, each
Grantor hereby agrees that it will not invoke any law relating to the
marshalling of Encumbered Collateral which might cause delay in or impede the
enforcement of the Buyer's rights under this Agreement or under any other
instrument creating or evidencing any of the Obligations or under which any of
the Obligations is outstanding or by which any of the Obligations is secured or
payment thereof is otherwise assured, and, to the extent that it lawfully may,
each Grantor hereby irrevocably waives the benefits of all such laws.




SECTION 8.

INDEMNITY AND EXPENSES.




(a)

Each Grantor agrees, jointly and severally, to defend, protect, indemnify and
hold the Buyer, jointly and severally, harmless from and against any and all
claims, damages, losses, liabilities, obligations, penalties, fees, costs and
expenses (including, without limitation, reasonable legal fees, costs, expenses,
and disbursements of such Person's counsel) to the extent that they arise out of
or otherwise result from this Agreement (including, without limitation,
enforcement of this Agreement), except claims, losses or liabilities resulting
solely and directly from such Person's gross negligence or willful misconduct,
as determined by a final judgment of a court of competent jurisdiction.




(b)

Each Grantor agrees, jointly and severally, to upon demand pay to the Buyer the
amount of any and all costs and expenses, including the reasonable fees, costs,
expenses and disbursements of counsel for the Buyer and of any experts and
agents (including, without limitation, any Encumbered Collateral trustee which
may act as agent of the Buyer), which the Buyer may incur in connection with
(i) the preparation, negotiation, execution, delivery, recordation,
administration, amendment, waiver or other modification or termination of this
Agreement, (ii) the custody, preservation, use or operation of, or the sale of,
collection from, or other realization upon, any Encumbered Collateral, (iii) the
exercise or enforcement of any of the rights of the Buyer hereunder, or (iv) the
failure by any Grantor to perform or observe any of the provisions hereof.




SECTION 9.

NOTICES, ETC.  All notices and other communications provided for hereunder shall
be in writing and shall be mailed (by certified mail, postage prepaid and return
receipt requested), telecopied, e-mailed or delivered, if to any Grantor at its
address specified below and if to the Buyer to it, at its address specified
below; or as to any such Person, at such other address as shall be designated by
such Person in a written notice to such other Person complying as to delivery
with the terms of this Section 9.  All such notices and other communications
shall be effective (a) if sent by certified mail, return receipt requested, when
received or three days after deposited in the mails, whichever occurs first,
(b) if telecopied or e-mailed, when transmitted (during normal business hours)
and confirmation is received, otherwise, the day after the notice was
transmitted if confirmation is received, or (c) if delivered, upon delivery.




SECTION 10.

MISCELLANEOUS.




(a)

No amendment of any provision of this Agreement shall be effective unless it is
in writing and signed by each Grantor and the Buyer, and no waiver of any
provision of this Agreement, and no consent to any departure by each Grantor
therefrom, shall be effective unless it is in writing and signed by the Buyer,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.




(b)

No failure on the part of the Buyer to exercise, and no delay in exercising, any
right hereunder or under any of the other Transaction Documents shall operate as
a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right.  The rights and remedies of the Buyer or any Buyer provided herein and in
the other Transaction Documents are cumulative and are in addition to, and not
exclusive of, any rights or remedies provided by law.  The rights of the Buyer
under any of the other Transaction Documents against any party thereto are not
conditional or contingent on any attempt by such Person to exercise any of its
rights under any of the other Transaction Documents against such party or
against any other Person, including but not limited to, any Grantor.




(c)

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.




(d)

This Agreement shall create a continuing security interest in the Encumbered
Collateral, junior to the security interests of the Senior Lenders, and shall
(i) remain in full force and effect until the indefeasible payment in full in
cash of the Obligations, and (ii) be binding on each Grantor and all other
Persons who become bound as debtor to this Agreement in accordance with Section
9-203(d) of the Code and shall inure, together with all rights and remedies of
the Buyer hereunder, to the benefit of the Buyer and their respective permitted
successors, transferees and assigns.  Without limiting the generality of clause
(ii) of the immediately preceding sentence, with notice to any Grantor, the
Buyer may assign or otherwise transfer their rights and obligations under this
Agreement and any of the other Transaction Documents, to any other Person and
such other Person shall thereupon become vested with all of the benefits in
respect thereof granted to the Buyer herein or otherwise. Upon any such
assignment or transfer, all references in this Agreement to the Buyer shall mean
the assignee of the Buyer.  Subject to the rights of the Senior Lenders, none of
the rights or obligations of any Grantor hereunder may be assigned or otherwise
transferred without the prior written consent of the Buyer, and any such
assignment or transfer without the consent of the Encumbered Collateral Agent
shall be null and void.




(e)

Upon the indefeasible payment in full in cash of the Obligations, (i) this
Agreement and the security interests created hereby shall terminate and all
rights to the Encumbered Collateral shall revert to the respective Grantor that
granted such security interests hereunder, and (ii) the Buyer will, upon any
Grantor's request and at such Grantor's expense, (A) return to such Grantor such
of the Encumbered Collateral as shall not have been sold or otherwise disposed
of or applied pursuant to the terms hereof, and (B) execute and deliver to such
Grantor such documents as such Grantor shall reasonably request to evidence such
termination, all without any representation, warranty or recourse whatsoever.




(f)

THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT AS REQUIRED BY MANDATORY
PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT THE VALIDITY AND PERFECTION OR
THE PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION OF THE SECURITY
INTEREST CREATED HEREBY, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
ENCUMBERED COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK.




(g)

ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
DOCUMENT RELATED THERETO MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
IN THE COUNTY OF NEW YORK OR THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS THEREOF, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH GRANTOR HEREBY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS.  EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING, WITHOUT LIMITATION,
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF  FORUM NON
CONVENIENS , WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION, SUIT OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS AND CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE
COURT.




(h)

EACH GRANTOR AND (BY ITS ACCEPTANCE OF THE BENEFITS OF THIS AGREEMENT) THE BUYER
WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE
OTHER TRANSACTION DOCUMENTS, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, VERBAL
OR WRITTEN STATEMENT OR OTHER ACTION OF THE PARTIES HERETO.




(i)

Each Grantor irrevocably consents to the service of process of any of the
aforesaid courts in any such action, suit or proceeding by the mailing of copies
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to any Grantor at its address provided herein, such
service to become effective 10 days after such mailing .




(j)

Nothing contained herein shall affect the right of the Buyer to serve process in
any other manner permitted by law or commence legal proceedings or otherwise
proceed against any Grantor or any property of any Grantor in any other
jurisdiction.




(k)

Each Grantor irrevocably and unconditionally waives any right it may have to
claim or recover in any legal action, suit or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.




(l)

Section headings herein are included for convenience of reference only and shall
not constitute a part of this Agreement for any other purpose.




(m)

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which shall be deemed to be an
original, but all of which taken together constitute one in the same Agreement.







[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]





1




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.







MFC DEVELOPMENT CORP.







By:

Name:

Title:

Address:

271 North Avenue, Suite 520

New Rochelle, NY 10801













ACCEPTED BY:




GOTTBETTER CAPITAL FINANCE, LLC







By:

Name:  

Title:

Address:

488 Madison Avenue, 12th Floor

New York, NY 10022








2




--------------------------------------------------------------------------------













SCHEDULE I


LEGAL NAMES; ORGANIZATIONAL IDENTIFICATION NUMBERS; STATES OR JURISDICTION OF
ORGANIZATION




Grantor’s Name

State of Organization

Federal Employer I.D.

Organizational I.D.

 

 

 

 

 

 

 

 








{00085329.4 / 0991-001}10189222.3

341217.1Sched. I-1

 







--------------------------------------------------------------------------------







SCHEDULE II


INTELLECTUAL PROPERTY














{00085329.4 / 0991-001}10189222.3

 

 







--------------------------------------------------------------------------------







SCHEDULE III

LOCATIONS







Grantor

Chief Place of Business and Chief Executive Office

Books and Records

Equipment, Fixtures, Goods and Inventory

 

 

 

 

 

 

 

 








{00085329.4 / 0991-001}10189222.3

 

 







--------------------------------------------------------------------------------







SCHEDULE IV

PROMISSORY NOTES, SECURITIES, DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS AND
COMMODITIES ACCOUNTS

Securities




Grantor







Name of Issuer

Number of Shares

Class

Certificate
No.(s)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 







Deposit Accounts




Grantor

Name and Address of Institution

Purpose of the Account

Account No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 








{00085329.4 / 0991-001}10189222.3

 

 







--------------------------------------------------------------------------------







SCHEDULE V

FINANCING STATEMENTS

Grantors

Jurisdictions For Filing Financing Statements

 

 

 

 








{00085329.4 / 0991-001}10189222.3

 

 







--------------------------------------------------------------------------------







SCHEDULE VI


COMMERCIAL TORT CLAIMS














{00085329.4 / 0991-001}10189222.3

 

 







--------------------------------------------------------------------------------










EXHIBIT A

ASSIGNMENT FOR SECURITY

[TRADEMARKS] [PATENTS] [COPYRIGHTS]

WHEREAS, ______________________________ (the "Assignor") [has adopted, used and
is using, and holds all right, title and interest in and to, the trademarks and
service marks listed on the annexed Schedule 1A, which trademarks and service
marks are registered or applied for in the United States Patent and Trademark
Office (the "Trademarks")] [holds all right, title and interest in the letter
patents, design patents and utility patents listed on the annexed Schedule 1A,
which patents are issued or applied for in the United States Patent and
Trademark Office (the "Patents")] [holds all right, title and interest in the
copyrights listed on the annexed Schedule 1A, which copyrights are registered in
the United States Copyright Office (the "Copyrights")];

WHEREAS, the Assignor has entered into a Security Agreement, dated as of July
31, 2006 (as amended, restated or otherwise modified from time to time the
"Security Agreement"), in favor Gottbetter Capital Finance, LLC., as collateral
agent for certain purchasers (the "Assignee");




WHEREAS, pursuant to the Security Agreement, the Assignor has assigned to the
Assignee and granted to the Assignee for the benefit of the Buyers (as defined
in the Security Agreement) a continuing security interest in all right, title
and interest of the Assignor in, to and under the [Trademarks, together with,
among other things, the good-will of the business symbolized by the Trademarks]
[Patents] [Copyrights] and the applications and registrations thereof, and all
proceeds thereof, including, without limitation, any and all causes of action
which may exist by reason of infringement thereof and any and all damages
arising from past, present and future violations thereof (the "Collateral"), to
secure the payment, performance and observance of the "Obligations" (as defined
in the Security Agreement);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Assignor does hereby pledge, convey, sell,
assign, transfer and set over unto the Assignee and grants to the Assignee for
the benefit of the Buyers a continuing security interest in the Collateral to
secure the prompt payment, performance and for the benefit of the Buyers
observance of the Obligations.

The Assignor does hereby further acknowledge and affirm that the rights and
remedies of the Assignee with respect to the Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.





{00085329.4 / 0991-001}10189222.3

 

 







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Assignor has caused this Assignment to be duly executed
by its officer thereunto duly authorized as of _____________, 20__

[GRANTORS]

By:____________________________

Name:

Title:





{00085329.4 / 0991-001}10189222.3

 

 

341217.1




--------------------------------------------------------------------------------







STATE OF ____________

ss.:

COUNTY OF __________

On this ____ day of _______________, 20__, before me personally came
________________, to me known to be the person who executed the foregoing
instrument, and who, being duly sworn by me, did depose and say that s/he is the
________________ of _______________________________________, a
____________________, and that s/he executed the foregoing instrument in the
firm name of _______________________________________, and that s/he had
authority to sign the same, and s/he acknowledged to me that he executed the
same as the act and deed of said firm for the uses and purposes therein
mentioned.











{00085329.4 / 0991-001}10189222.3

341217.1Exh. A-3

 







--------------------------------------------------------------------------------













SCHEDULE 1A TO ASSIGNMENT FOR SECURITY



[Trademarks and Trademark Applications]

[Patent and Patent Applications]

[Copyright and Copyright Applications]

Owned by ______________________________




















{00085329.4 / 0991-001}




--------------------------------------------------------------------------------

Exhibit B




Excluded Assets











{00085329.4 / 0991-001}

5




--------------------------------------------------------------------------------

Schedule 4(g)




Effective Financing Statements














{00085329.4 / 0991-001}

6


